Case 5:19-cv-01242-LHK Document 70-1 Filed 01/21/20 Page 1 of 13




                    Exhibit 1
       Case 5:19-cv-01242-LHK Document 70-1 Filed 01/21/20 Page 2 of 13



 1   DOUGLAS J. FARMER, CA Bar No. 139646
     douglas.farmer@ogletree.com
 2   BRIAN D. BERRY, CA Bar No. 229893
     brian.berry@ogletree.com
 3   SARAH ZENEWICZ, CA Bar No. 258068
     sarah.zenewicz@ogletree.com
 4   ROSHNI C. KAPOOR, CA Bar No. 310612
     roshni.kapoor@ogletree.com
 5   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 6   Steuart Tower, Suite 1300
     One Market Plaza
 7   San Francisco, CA 94105
     Telephone:    415-442-4810
 8   Facsimile:    415-442-4870
 9   Attorneys for Defendants
     HCL TECHNOLOGIES LTD. and HCL
10   AMERICA, INC.
11                             UNITED STATES DISTRICT COURT

12                            NORTHERN DISTRICT OF CALIFORNIA

13
     GREGORY HANDLOSER,                         Case No. 5:19-cv-01242-LHK
14
                 Plaintiff,                     DEFENDANTS HCL TECHNOLOGIES
15                                              LTD. AND HCL AMERICA, INC.’S
          v.                                    RESPONSES TO PLAINTIFF’S FIRST SET
16                                              OF INTERROGATORIES
     HCL TECHNOLOGIES LTD. and HCL
17   AMERICA, INC.,
                                                Complaint Filed: March 7, 2019
18               Defendants.                    First Amended Complaint Filed: June 12, 2019
19

20

21

22

23

24

25

26

27

28
                                                                   Case No. 5:19-cv-01242-LHK
      DEFENDANTS HCL TECHNOLOGIES LTD. AND HCL AMERICA, INC.’S RESPONSES TO PLAINTIFF’S
                              FIRST SET OF INTERROGATORIES
       Case 5:19-cv-01242-LHK Document 70-1 Filed 01/21/20 Page 3 of 13



 1   PROPOUNDING PARTY:                   PLAINTIFF GREGORY HANDLOSER
 2   RESPONDING PARTY:                    DEFENDANTS HCL TECHNOLOGIES LTD. AND
                                          HCL AMERICA, INC.
 3
     SET NO.:                             ONE
 4

 5          Pursuant to Federal Rule of Civil Procedure 33, Defendants HCL Technologies Ltd. (“HCL
 6   Tech.”) and HCL America, Inc. (“HCLA”) (together, “Defendants”) hereby provide the following
 7   responses to the Interrogatories, Set One, propounded on behalf of Plaintiff Gregory Handloser
 8   (“Plaintiff”) (the “Interrogatories”), as follows:
 9                                     PRELIMINARY STATEMENT
10          1.      Defendants have not yet completed their investigation of the facts relating to this
11   action, have not yet completed their discovery in this action, and have not begun their preparations
12   for trial. Therefore, the following responses or objections are given without prejudice to
13   Defendants’ right to produce at the time of trial or beforehand, subsequently discovered evidence
14   or evidence relating to proof of facts later discovered to be material. All responses or objections
15   must be construed as given on the basis of present knowledge.
16          2.      No incidental or implied admissions of fact by Defendants are made by the
17   responses below. The fact that Defendants have answered part or all of any discovery request
18   herein may not properly be taken as an admission that Defendants accept or admit the existence of
19   any fact set forth or assumed by such discovery request. The fact that Defendants have answered
20   part or all of any discovery request herein may not be taken as an admission that such response
21   constitutes relevant or admissible evidence. The fact that Defendants have answered part or all of
22   any discovery request is not intended, and shall not be construed to be a waiver by Defendants of
23   all or any part of any objection made by Defendants to such discovery request.
24          3.      Defendants respond to Plaintiff’s interrogatories based on the information and
25   documents currently available to them, given that discovery in this action is ongoing. Nothing
26   contained in these responses shall in any way limit Defendants’ ability to make all uses at trial or
27   otherwise of the information or documents referenced herein or of any information, documents, or
28   other evidence that may be discovered in the future. Further discovery, independent investigation,
                                              1                     Case No. 5:19-cv-01242-LHK
       DEFENDANTS HCL TECHNOLOGIES LTD. AND HCL AMERICA, INC.’S RESPONSES TO PLAINTIFF’S
                               FIRST SET OF INTERROGATORIES
        Case 5:19-cv-01242-LHK Document 70-1 Filed 01/21/20 Page 4 of 13



 1   and analysis may supply additional facts and add meaning to known facts, as well as establish
 2   entirely new factual conclusions and legal contentions, all of which may lead to additions, changes
 3   to, or variations from the information herein set forth. Defendants have made their best effort to
 4   respond accurately to Plaintiff’s interrogatories, but reserve the right to amend their objections and
 5   responses upon completion of their search for responsive information. The responses contained
 6   herein are made in a good faith effort to comply with the provisions of the Federal Rules of Civil
 7   Procedure but are in no way deemed to prejudice Defendants with respect to further discovery,
 8   research, and analysis.
 9                                         GENERAL OBJECTIONS
10               1. To the extent any interrogatory may be construed as calling for the disclosure of
11   privileged information, including, without limitation, information subject to the attorney-client
12   privilege, the attorney work product doctrine, the settlement privilege, and information that is
13   confidential, proprietary, or a business or trade secret, Defendants hereby claim such privileges and
14   objects to each such interrogatory.
15               2. Defendants object to each interrogatory to the extent that it seeks information for
16   purposes other than this litigation and on the grounds that it seeks information that is neither
17   relevant to this action, nor reasonably calculated to lead to the discovery of admissible evidence.
18               3. Each response is subject to all objections as to competence, relevance, materiality,
19   propriety, and admissibility, and any and all other objections and grounds which would require the
20   exclusion of any statements contained herein, if such statements were made by a witness present
21   and testifying at court, all of which objections and grounds are reserved and may be interposed at
22   the time of trial.
23               4. Defendants object to each interrogatory to the extent that it is compound,
24   argumentative, and/or calls for a legal conclusion rather than an assertion of fact or an application
25   of law to facts.
26               5. The fact that Defendants have responded or objected to any interrogatory or part
27   thereof should not be taken as an admission that Defendants accept or admit the existence of any
28   facts set forth or assumed by the interrogatory, or that such response to the interrogatory or
                                              2                     Case No. 5:19-cv-01242-LHK
       DEFENDANTS HCL TECHNOLOGIES LTD. AND HCL AMERICA, INC.’S RESPONSES TO PLAINTIFF’S
                               FIRST SET OF INTERROGATORIES
       Case 5:19-cv-01242-LHK Document 70-1 Filed 01/21/20 Page 5 of 13



 1   objection thereto constitutes admissible evidence. The fact that Defendants have answered part or
 2   all of any interrogatory is not intended and shall not be construed to be a waiver by Defendants of
 3   all or any part of any objections to any interrogatory.
 4              6. Defendants have not completed its investigation of facts, witnesses, or documents
 5   relating to this case. Nor has it completed discovery in the action, its analysis of available data, or
 6   its preparation for trial. The responses set forth herein are true and correct to the best of
 7   Defendants’ knowledge as of this date. Thus, although a good faith effort has been made to supply
 8   pertinent information where it has been requested, the responses contained herein are made without
 9   prejudice to Defendants’ right to provide evidence of subsequently discovered acts, witnesses, or
10   documents, as well as any new theories or contentions that Defendants may adopt. The responses
11   contained herein are further given without prejudice to Defendants’ right to provide information
12   concerning facts, witnesses, or documents omitted by these responses as a result of oversight,
13   inadvertence, good faith error, or mistake.
14              7. Defendants further object to each interrogatory to the extent that it purports to
15   impose requirements that exceed those set forth by the Federal Rules of Civil Procedure, the Local
16   Rules, or applicable case law.
17              8. Defendants further object to each interrogatory to the extent that it seeks the
18   disclosure of documents that constitute trade secrets or other confidential and/or proprietary
19   business information.
20              9. Defendants further object to each interrogatory to the extent that it seeks
21   confidential information, the disclosure of which would violate the privacy rights of individuals
22   who are not parties to this action.
23              10. Each of the foregoing objections is applicable and incorporated by this reference
24   within each of the responses set forth below. Without waiving these objections, and subject to
25   them, Defendants respond to Plaintiff’s specific interrogatories as set forth below.
26                                 RESPONSE TO INTERROGATORIES
27   INTERROGATORY NO. 1:
28          Identify by name, location, and content, each computer system, electronic database, and
                                              3                     Case No. 5:19-cv-01242-LHK
       DEFENDANTS HCL TECHNOLOGIES LTD. AND HCL AMERICA, INC.’S RESPONSES TO PLAINTIFF’S
                               FIRST SET OF INTERROGATORIES
       Case 5:19-cv-01242-LHK Document 70-1 Filed 01/21/20 Page 6 of 13



 1   paper filing system used by HCL related to: applications for U.S. positions, hiring for U.S.
 2   positions, HCL’s use of contracting companies and contract workers, employee allocation or
 3   unallocation (i.e., benching) for U.S. positions, U.S. visas (including visa applications, budgeting,
 4   and tracking), compensation for employees located in the U.S., and terminations for employees
 5   located in the U.S.
 6   RESPONSE TO INTERROGATORY NO. 1:
 7          Defendants incorporate by reference their Preliminary Statement and General Objections as
 8   though fully set forth herein.
 9          Defendants object that this interrogatory is compound in that it seeks three categories of
10   information (name, location, and content) about systems used by Defendants for seven separate
11   employment processes or fields of information (applications, hiring, use of contractors, allocation,
12   visas, compensation, and termination).
13          Defendants object that this interrogatory is overbroad, unduly burdensome, and either not
14   relevant or disproportionate to the needs of the case because it is, for example, the time period,
15   relevant entity, and positions encompassed by the interrogatory are not relevant to Plaintiff’s
16   allegations and because it purports to require Defendants to draft a response containing many
17   thousands of pieces of information
18          Defendants object that this interrogatory is vague and ambiguous as to several terms,
19   including but not limited to, for example, “location,” “computer system,” “database,” “paper filing
20   system,” “used by HCL,” “related to,” “applications,” “U.S. positions,” “hiring,” “use of
21   contracting companies and contract workers,” “allocation or unallocation,” “U.S. visas,”
22   “budgeting,” “tracking,” and “located in the U.S.”
23          Defendants object to the extent this interrogatory calls for the production of proprietary or
24   confidential business information.
25          Subject to and without waiving these objections and the General Objections stated above,
26   Defendants respond as follows: HCLA’s SmartRecruit system has information about job openings,
27   including job description, job band, position location, reporting manager, and customer. HCLA’s
28   IBM Kenexa BrassRing system, referred to internally as “iTAP” (abbreviated for Ideapreneur
                                              4                     Case No. 5:19-cv-01242-LHK
       DEFENDANTS HCL TECHNOLOGIES LTD. AND HCL AMERICA, INC.’S RESPONSES TO PLAINTIFF’S
                               FIRST SET OF INTERROGATORIES
       Case 5:19-cv-01242-LHK Document 70-1 Filed 01/21/20 Page 7 of 13



 1   Talent Acquisition Platform), has information imported from SmartRecruit along with recruiting
 2   information such as recruiter, requisition source, applicant details, applicant status, and offer letter
 3   details. HCLA maintains employee and contractor data, including race/nationality information
 4   where available, in SAP.
 5   INTERROGATORY NO. 2:
 6           By year from 2014 through the present, identify the number of U.S. visas HCL applied for,
 7   and for each such visa, identify the type, whether it was approved by the government, whether it
 8   was a new application, renewal/extension or modification, the country of origin of the sponsored
 9   employee, whether the employee traveled to the U.S. pursuant to the visa, and if so, the dates the
10   employee was in the U.S., the position identified on the application, the end client identified on the
11   application, and the position(s) held by the employee once in the U.S.
12   RESPONSE TO INTERROGATORY NO. 2:
13           Defendants incorporate by reference their Preliminary Statement and General Objections as
14   though fully set forth herein.
15           Defendants object that this interrogatory is compound in that it seeks the total number of
16   visas and at least nine categories of information for each visa (type, government approval,
17   newness, origin, travel, dates in US, applicant position, application client, and position held).
18           Defendants further object that this interrogatory is overbroad, unduly burdensome, and
19   either not relevant or disproportionate to the needs of the case because, for example, the time
20   period and positions encompassed by the interrogatory are not related to Plaintiff’s allegations and
21   because it purports to require Defendants to draft a response containing many thousands of pieces
22   of information
23           Defendants object that this interrogatory is vague and ambiguous as to several terms,
24   including but not limited to, for example, “location,” “computer system,” “database,” “paper filing
25   system,” “applications,” “U.S. positions,” “hiring,” “use of contracting companies and contract
26   workers,” “allocation or unallocation,” “U.S. visas,” “budgeting,” “tracking,” and “located in the
27   U.S.”
28
                                              5                     Case No. 5:19-cv-01242-LHK
       DEFENDANTS HCL TECHNOLOGIES LTD. AND HCL AMERICA, INC.’S RESPONSES TO PLAINTIFF’S
                               FIRST SET OF INTERROGATORIES
       Case 5:19-cv-01242-LHK Document 70-1 Filed 01/21/20 Page 8 of 13



 1          Defendants object to this interrogatory on the grounds that the answer may be determined
 2   by examining, auditing, compiling, abstracting, or summarizing business records (including
 3   electronically stored information), the burden of deriving or ascertaining the answer will be
 4   substantially the same for either party.
 5          Defendants object to this interrogatory on the grounds that it seeks information that is
 6   publicly available and equally available to Plaintiff.
 7          Defendants object to this interrogatory to the extent it seeks information regarding non-
 8   party individuals whose personal information is protected from disclosure by a constitutional,
 9   statutory and/or other right of privacy.
10          Defendants object to the extent this interrogatory calls for the production of proprietary or
11   confidential business information.
12          Subject to and without waiving these objections and the General Objections stated above,
13   Defendants respond as follows: Many companies obtain H-1B work visas to hire nonimmigrant
14   aliens as workers in specialty occupations. HCLA’s H-1B work visa application information is
15   available from the Department of Labor. Defendants invite Plaintiff to meet and confer regarding
16   the scope of this request.
17   INTERROGATORY NO. 3:
18          By year from 2014 through the present, identify by name each individual that served as a
19   contractor to HCL and, for each individual, identify the individual’s contracting company, the
20   individual’s race and national origin, the time period in which the individual served as a contractor
21   to HCL, the role(s) and end client(s) the individual served as a contractor, whether HCL hired the
22   individual, the role(s) and end client(s) the individual served once hired by HCL, whether HCL
23   terminated the individual and, if so, the reason for termination.
24   RESPONSE TO INTERROGATORY NO. 3:
25          Defendants incorporate by reference their Preliminary Statement and General Objections as
26   though fully set forth herein.
27          Defendants object that this interrogatory is compound in that it seeks, for each “contractor,”
28   at least 11 categories of information (company, race, time period, contractor role, contractor end
                                              6                     Case No. 5:19-cv-01242-LHK
       DEFENDANTS HCL TECHNOLOGIES LTD. AND HCL AMERICA, INC.’S RESPONSES TO PLAINTIFF’S
                               FIRST SET OF INTERROGATORIES
       Case 5:19-cv-01242-LHK Document 70-1 Filed 01/21/20 Page 9 of 13



 1   client, hiring, hired role, hired end client, termination status, and termination reason).
 2          Defendants object that this interrogatory is overbroad, unduly burdensome, and either not
 3   relevant or disproportionate to the needs of the case because, for example, the time period and
 4   positions encompassed by the interrogatory are not related to Plaintiff’s allegations and because it
 5   purports to require Defendants to draft a response containing many thousands of pieces of
 6   information
 7          Defendants object on the basis that this interrogatory is vague and ambiguous as to several
 8   terms, including but not limited to, for example, “race and national origin,” “served,” “contractor,”
 9   “by year,” “contracting company,” “time period,” “to HCL,” “role,” “end client(s),” “hired,” and
10   “reason for termination.”
11          Defendants further object to the scope of this interrogatory because it seeks information
12   regarding individuals other than Plaintiff, and this matter has not yet been certified as a class
13   action, nor have the appropriate parameters of any putative class action been determined.
14          Defendants further objects to this interrogatory to the extent it seeks information regarding
15   non-party individuals whose personal information is protected from disclosure by a constitutional,
16   statutory and/or other right of privacy.
17          Defendants object to the extent this interrogatory calls for the production of proprietary or
18   confidential business information.
19          Defendants object to this interrogatory on the grounds that the answer may be determined
20   by examining, auditing, compiling, abstracting, or summarizing business records (including
21   electronically stored information), the burden of deriving or ascertaining the answer will be
22   substantially the same for either party.
23          Subject to and without waiving these objections and the General Objections stated above,
24   Defendants respond as follows: Defendants invite Plaintiff to meet and confer regarding the scope
25   and relevance of this request.
26   INTERROGATORY NO. 4:
27          Describe in detail the decision not to hire Gregory Handloser for employment in 2017 and
28   2018 including the positions he was considered for, why he was not selected, who was selected for
                                              7                     Case No. 5:19-cv-01242-LHK
       DEFENDANTS HCL TECHNOLOGIES LTD. AND HCL AMERICA, INC.’S RESPONSES TO PLAINTIFF’S
                               FIRST SET OF INTERROGATORIES
       Case 5:19-cv-01242-LHK Document 70-1 Filed 01/21/20 Page 10 of 13



 1   the positions and why, and the name, employee number, title and role of each person involved in
 2   those decisions.
 3   RESPONSE TO INTERROGATORY NO. 4:
 4          Defendants incorporate by reference their Preliminary Statement and General Objections as
 5   though fully set forth herein.
 6          Defendants object that this interrogatory is compound in that it seeks at least eight
 7   categories of information for each of at least three events (position considered, non-selection
 8   reason, selected candidate, reason for selection, name, employee number, title, and role of “each
 9   person” involved in the decision).
10          Defendants object that this interrogatory is overbroad, unduly burdensome, and either not
11   relevant or disproportionate to the needs of the case because it seeks, for example, the reason for
12   selecting the hired candidate and “role of each person involved.”
13          Defendants object to this interrogatory because it assumes facts not in evidence, for
14   example, that a specific candidate was selected for the same position for which Plaintiff was
15   considered.
16          Defendants object on the basis that this interrogatory is vague and ambiguous as to several
17   terms, including but not limited to, for example, “decision not to hire,” “positions,” “considered
18   for,” “why,” “not selected,” “employee number,” “title,” “role,” and “involved in.”
19          Defendant further objects to this interrogatory to the extent that it calls for information
20   protected from disclosure by the attorney-client privilege and/or the attorney work-product
21   doctrine.
22          Defendants further objects to this interrogatory to the extent it seeks information regarding
23   non-party individuals whose personal information is protected from disclosure by a constitutional,
24   statutory and/or other right of privacy.
25          Defendants object to the extent this interrogatory calls for the production of proprietary or
26   confidential business information.
27          Subject to and without waiving these objections and the General Objections stated above,
28   Defendants respond as follows: Plaintiff submitted his resume on October 5, 2017 to Paul van
                                              8                     Case No. 5:19-cv-01242-LHK
       DEFENDANTS HCL TECHNOLOGIES LTD. AND HCL AMERICA, INC.’S RESPONSES TO PLAINTIFF’S
                               FIRST SET OF INTERROGATORIES
Case 5:19-cv-01242-LHK Document 70-1 Filed 01/21/20 Page 11 of 13
Case 5:19-cv-01242-LHK Document 70-1 Filed 01/21/20 Page 12 of 13
Case 5:19-cv-01242-LHK Document 70-1 Filed 01/21/20 Page 13 of 13
